DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application claims priority to 31 December 2014.
This Office action is responsive to the following communication:  Amendment filed on 29 September 2021.
Claim(s) 1-5, 8-15, 18-20, and 51-52 is/are pending and present for examination.  Claim(s) 1, 11, 51, and 52 is/are in independent form.

Response to Amendment
Claims 1, 11, 51, and 52 have been amended.
No claims been newly added.
Claims 6, 7, 16, 17, 21-50, 53, and 54 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-13, 15, and 18-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Svendsen, USPGPUB No. 2009/0083362, filed on 13 December 2006, and published on 26 April 2009, in view of Shoham, U.S. Patent No. 9,258,264, filed on 30 March 2012, and issued on 9 February 2016, in view of Develin et al, USPGPUB No. 2016/0140605, filed on 14 November 2014, and issued on 19 May 2016, in further view of Lai et al, USPGPUB No. 2013/0339276, filed on 20 June 2012, and published on 19 December 2013, and in further view of Pattan et al, U.S. Patent No. 9,754,292, filed on 13 October 2011, and issued on 5 September 2017.
As per independent claims 1 and 11, Svendsen, in combination with Shoham, Develin, Lai, and Pattan, discloses:
A method for recommending media assets to download, the method comprising: 

determining media assets available for download to a first device, wherein the first device is related to a first user {See Svendsen, [0070], wherein this reads over “As discussed above with respect to FIGS. 1 and 2, the content identification function 46 and the content descriptors database 48 may be used to obtain GUIDs for the songs in the music collections 26', 34', and 42' of the peer devices 12', 14', and 16'.  More specifically, using the peer device 12' as an example, the peer device 12' may provide identification parameters for each of the songs in the music collection 26' to the central server 50, where the content identification function 46 identifies the songs using the identification parameters and the content descriptors in the content descriptors database 48”};

retrieving a first user profile corresponding to the first device, wherein the first user profile indicates a second user is related to the first user {See Svendsen, [0069], wherein this reads over “The user accounts database 54 stores account information for the users of the peer devices 12'-16'.  Using the peer device 12' as an example, the account information may include, for example, a user profile, a list of songs or at least a portion of the songs in the music collection 26', a play history of the peer device 12', information identifying the subscription music service 18 or a number of similar services to which the user of the peer device 12' is a subscriber, and a "buddy list" of the user.  The "buddy list" identifies other users or other peer devices 14'-16' to which the recommendations of the peer device 12' are to be provided and from which the peer device 12' is to receive recommendations”};

retrieving a second user profile corresponding to a second device, wherein the second device is related to the second user, and the second user profile indicates the second user is related to the first user and is related to a plurality of other users {See Shoham, column 13, lines 37-55, wherein this reads over “In operation 520, the determination module 420 determines the subset 190 of the entities 131-136, 138-139, 141-146, 148-149, 151-156, 158-159, and 161-162, based on the relationship data 220, the profile data 240, or any suitable combination thereof. For example, the determination module 420 may determine a subset of the profile data 240 (e.g., profiles of the entities 131, 134, 138, 144, 148, 151, 158, and 161 in the subset 190) as being representative of the subset 190. In some example implementations, the determination of the subset 190 includes determining an indication of similarity between or among portions of the profile data 240. For example, operation 520 may include determining an indication of similarity between profile data (e.g., first profile data) of entities directly connected with the user 180 (e.g., entities 134, 135, and 136) and profile data (e.g., second profile data) of entities indirectly connected with the user 180 (e.g., entities 158 and 159).”};

before a recommendation for downloading media to the first device is made, determining a frequency of electronic communication between the first user and the second user {See Svendsen, [0099], wherein this reads over “As used herein, a "recommendation level" may be defined as the number of active, online peer devices sending recommendations to a peer device.  An active, online peer device is a peer device that is connected to the network 20 and actively playing songs and sending recommendations.  Thus, if the peer device 12' is connected to the network 20 but is not playing songs and therefore not sending recommendations, the peer device 12' is not "active." "Recommendation level" may alternatively be defined as a number of recommendations received by a peer device over a defined period of time such as, for example, a song selection period.”; and [0102], wherein this reads over “the augmentation function 158 monitors the recommendation level for the peer device 12' to detect when the recommendation level for the peer device 12' falls below the minimum recommendation level for the peer device 12' (step 800).  In one embodiment, the recommendation level is defined as the number of active, online peers from which the peer device 12' is receiving recommendations.  Thus, the augmentation function 158 may monitor the recommendation level of the peer device 12' by monitoring a status of each of the peer devices 14', 16'”; and [0105], wherein this reads over “the augmentation function 158 selects one or more of the additional peer devices 160-164 that is online and active and uses the recommendations from the one or more selected peer devices to augment the recommendations provided to the peer device 12'”} and determining a total frequency of electronic communication between the second user and the plurality of other users indicated in the second user profile as related to the second user {See Lai, [0074], wherein this reads over “(1) incoming_freq: the normalized frequency of incoming messages from the particular sender, which is calculated using the incoming_count encoded data of this sender from the user model 101.  For example, in an exemplary embodiment, incoming_freq: is calculated as max(incoming_count, T)/T”; and [0076], wherein this reads over “(2) outgoing_freq: the normalized frequency of outgoing messages to the particular sender, which is calculated using the outgoing_count encoded data of this sender from the user model 101.  For example, in an exemplary embodiment, outgoing_freq: is calculated as max(outgoing_count, T)/T”};

comparing the frequency of electronic communication between the first user and the second user to the total frequency of electronic communication between the second user and the plurality of other users indicated in the second user profile as related to the second user {See Develin, [0052], wherein this reads over “Different audiences have different frequencies of interacting with objects in the social networking system 140, which may not reflect true interest levels of the audiences.  For example, in one audience, users very frequently like pages on the social networking system, and in another audience, users rarely like pages on the social networking system.  This means that while the first group may have a high raw percentage of users that like the page, and the latter group may have a lower raw percentage, the latter group may actually be more interested in the page because the latter group less frequently likes any pages.  To account for this, in one embodiment the frequency of users in an audience that like a page is adjusted for the total frequency of likes in a page to calculating an affinity score.  More generally, the user characteristic for the affinity is categorized as a type of user interaction, in this example "page likes," and the total frequency is measured relative to the frequency of that type of user interaction.  In other examples, the user interaction type may be posting to a page, sending a message, attending an event, and so forth.”;  That is, Develin discloses that a user interaction type may also include “sending a message” (i.e. an electronic communication).  Develin in its example provides the normalization of a frequency for a user (i.e. a first entity) that likes a page (i.e. a second entity). This would read upon the frequency between the first and second entities.   In the normalization, Develin also provides that the frequency may be adjusted for the total number of likes from other entities (i.e. all other users) that said page (i.e. the second entity) received;

computing, based on the comparison, a weight associated with the frequency of electronic communication between the first user and the second user {See Develin, [0005], wherein this reads over ““[t]he affinity score may also be adjusted for the relative frequencies that the target audience and the benchmark are associated with other user characteristics” and “prevalence of a page like for a target audience that very frequently interacts with objects on the social networking system is weighted with respect to this high frequency of interaction in general for that target audience.”; and [0053], wherein this reads over “Ac is the affinity score for user characteristic C relative to target audience T and benchmark audience B; [0054] T.sub.C is the number of users in the target audience with user characteristic C; [0055] B.sub.C is the number of users in the benchmark audience with user characteristic C; [0056] I.sub.T is the total number of interactions of the interaction type performed by the target audience; [0057] I.sub.B is the total number of interactions of the interaction type performed by the benchmark audience”}, wherein the computing comprises:

assigning a lower weight to the electronic communication between the first user and the second user when the total frequency of electronic communication between the second user and the plurality of other users exceeds a threshold {See Pattan, column 23, line 66-column 24, line 15, wherein this reads over “The weight of a contact may be changed proportionally according to the volume and/or frequency with which the user shares ads, photos or content with the contact. In some embodiments, the weight of the contact may be decreased if the user has not shared any photo with the contact after some duration of time. In some embodiments, the weight of a contact may be changed in proportion to the percentage of sharing that is addressed to the contact out of the total quantity of sharing made by the user.”}; and

assigning a higher weight to the electronic communication between the first and the second user when the total frequency of electronic communication between the second user and the plurality of other users does not exceed the threshold {See Pattan, column 23, line 66-column 24, line 15, wherein this reads over “The weight of a contact may be changed proportionally according to the volume and/or frequency with which the user shares ads, photos or content with the contact. In some embodiments, the weight of the contact may be decreased if the user has not shared any photo with the contact after some duration of time. In some embodiments, the weight of a contact may be changed in proportion to the percentage of sharing that is addressed to the contact out of the total quantity of sharing made by the user.”};

determining a level of friendship between the first user and the second user based on the frequency of electronic communication between the first user and the second user that is weighted based on the computed weight {See Lai, [0073]-[0074], wherein this reads over “In an exemplary embodiment of the present invention, the people-centric contextual features 112 comprise the following aggregated information about the user's interaction with a particular sender.”; [0075]-[0076], wherein this reads over “the normalized frequency of incoming messages from the particular sender” and “the normalized frequency of outgoing messages to the particular sender.”  That is, wherein people-centric contextual features represent aggregate information based on normalized incoming/outgoing messages, said people-centric contextual features would read upon “a level of friendship” as claimed; and [0102]-[0104], wherein this reads over “the system uses linear regression (chosen for its efficiency and robustness) to create a global priority classifier 121 based on labeled training messages 111 collected from multiple users” and “the value of the message's i-th contextual feature 112 as defined in above, e.g., people centric contextual features (1)-(9) and message centric contextual features (1)-(6), and a.sub.i is the regression parameter representing the automatically learned weight for the particular contextual feature 112”}; and

in response to determining that the level of friendship between the first user and the second user exceeds a predefined level {See Svendsen, [0099], wherein this reads over “As used herein, a "recommendation level" may be defined as the number of active, online peer devices sending recommendations to a peer device.  An active, online peer device is a peer device that is connected to the network 20 and actively playing songs and sending recommendations.  Thus, if the peer device 12' is connected to the network 20 but is not playing songs and therefore not sending recommendations, the peer device 12' is not "active." "Recommendation level" may alternatively be defined as a number of recommendations received by a peer device over a defined period of time such as, for example, a song selection period.”; and [0102], wherein this reads over “the augmentation function 158 monitors the recommendation level for the peer device 12' to detect when the recommendation level for the peer device 12' falls below the minimum recommendation level for the peer device 12' (step 800).  In one embodiment, the recommendation level is defined as the number of active, online peers from which the peer device 12' is receiving recommendations.  Thus, the augmentation function 158 may monitor the recommendation level of the peer device 12' by monitoring a status of each of the peer devices 14', 16'”}:

retrieving a second user profile to identify from the second user profile a plurality of media assets recently consumed by the second user {See Svendsen, [0072], wherein this reads over “Since the number of peer devices 12'-16' connected to the network 20 may be very large, the peer devices 12'-16' may implement a technique for identifying a desired group of peer devices among which recommendations are to be shared.  For example, the group of peers may be identified using, for example, an electronic or verbal invitation.  As another example, the peer device 12' may have an associated "buddy list" identifying friends of the user of the peer device 12', where the peer device 12' may automatically establish a P2P network with the peer devices of the users identified by the "buddy list" when the peer devices are connected to the network 20”};

in response to determining that a media asset of the media assets available for download to the first device corresponds to a media asset of the plurality of media assets recently consumed by the second user {See Svendsen, [0041], wherein this reads over “In addition, as discussed below in detail, the recommendation engine 24 operates to programmatically, or automatically, select a next song to be played by the music player 22 based on recommendations received from the other peer device 14, 16 identifying songs recently played by the other peer devices 14, 16 and user preferences associated with the user of the peer device 12.  If the select song is not stored locally at the peer device 12, the peer device 12 may obtain the select song or a preview thereof from, for example, the subscription music service 18, a similar e-commerce service, or another peer device 14, 16”; and [0073], wherein this reads over “If the recommendation is for a song that is not part of the music collection 26' of the peer device 12', the proxy function 52 may insert a URL for obtaining the song or a preview of the song from the subscription music service 18 or similar e-commerce service”}, recommending the media asset to download to the first device {See Svendsen, [0060], wherein this reads over “the recommendation engine 24 then automatically selects a next song to play from the songs identified by the recommendations received from the other peer devices 14, 16, optionally songs identified by previously received recommendations, and one or more songs from the music collection 26 (step 410).  In the preferred embodiment discussed below, the songs identified by the recommendations from the other peer devices 14, 16 and the songs from the music collection 26 are scored or ranked based on the user preferences.  Then, based on the scores, the recommendation engine 24 selects the next song to play”; and [0063], wherein this reads over “If the selected song is not part of the music collection 26, the recommendation engine 24 obtains the selected song from the subscription music service 18, an e-commerce service, or one of the other peer devices 14, 16.” and “the peer device 12 may download or stream the selected song from the one of the peer devices 14, 16”}. 
 
Svendsen is directed to the invention of recommending media items via a peer-to-peer network.  Svendsen fails to expressly disclose the claimed feature of “retrieving a second user profile corresponding to a second device, wherein the second device is related to the second user, and the second user profile indicates the second user is related to the first user and is related to a plurality of other users.”
Shoham is directed to the invention of processing socially networked entities.  Specifically, Shoham discloses that social network data of a user, including relation data representative of relationships between the user and a plurality of entities may be determined.  Furthermore, Shoham discloses:
In operation 520, the determination module 420 determines the subset 190 of the entities 131-136, 138-139, 141-146, 148-149, 151-156, 158-159, and 161-162, based on the relationship data 220, the profile data 240, or any suitable combination thereof. For example, the determination module 420 may determine a subset of the profile data 240 (e.g., profiles of the entities 131, 134, 138, 144, 148, 151, 158, and 161 in the subset 190) as being representative of the subset 190. In some example implementations, the determination of the subset 190 includes determining an indication of similarity between or among portions of the profile data 240. For example, operation 520 may include determining an indication of similarity between profile data (e.g., first profile data) of entities directly connected with the user 180 (e.g., entities 134, 135, and 136) and profile 

See Shoham, column 13, lines 37-55.  That is, Shoham discloses that a second profile related to a first profile may be determined (i.e. a second user profile corresponding to a second device, wherein the second device is related to the second user, and the second user profile indicates the second user is related to the first user).  Additionally, Shoham discloses that the profile data of other entities may be determined (i.e. related to a plurality of other users).  Wherein Shoham discloses the determination of a plurality of related profiles along with the frequency of contacts, it would have been obvious to one of ordinary skill in the art to improve the prior art of Svendsen with that of Shoham for the predictable result of a system wherein a plurality of related users may be determined as disclosed by Shoham.
The combination of Svendsen and Shoham fails to disclose the claimed feature of “comparing the frequency of electronic communication between the first user and the second user to the total frequency of electronic communication between the second user and the plurality of other users indicated in the second user profile as related to the second user” and “computing, based on the comparison, a weight associated with the frequency of electronic communication between the first user and the second user.”
Develin is directed to the invention of generating audience metrics including affinity scores relative to an audience.  As per the claimed feature of “comparing the frequency of electronic communication between the first user and the second user to the total frequency of electronic communication between the second user and the plurality of other users indicated in the second user profile as related to the second user,” Develin discloses:
Different audiences have different frequencies of interacting with objects in the social networking system 140, which may not reflect true interest levels of the audiences.  For example, in one audience, users very frequently like pages on the social networking system, and in another audience, users rarely like pages on the social networking system.  This means that while the first group may have a high raw percentage of users that like the page, and the latter group may have a lower raw percentage, the latter group may actually be more interested in the page because the latter group less frequently likes any pages.  To account for this, in one embodiment the frequency of users in an audience that like a page is adjusted for the total frequency of likes in a page to calculating an affinity score.  More generally, the user characteristic for the affinity is categorized as a type of user interaction, in this example "page likes," and the total frequency is measured relative to the frequency of that type of user interaction.  In other examples, the user interaction type may be posting to a page, sending a message, attending an event, and so forth.


As per the claimed feature of “computing, based on the comparison, a weight associated with the frequency of electronic communication between the first user and the second user,” Develin discloses:
Ac is the affinity score for user characteristic C relative to target audience T and benchmark audience B. T.sub.C is the number of users in the target audience with user characteristic C. B.sub.C is the number of users in the benchmark audience with user characteristic C. I.sub.T is the total number of interactions of the interaction type performed by the target audience. I.sub.B is the total number of interactions of the interaction type performed by the benchmark audience.

Develin, [0053]-[0057].  That is, Develin discloses a system wherein user interaction types such as the sending of a message (i.e. electronic communication) may be measured and calculated by a formula.  Develin further discloses that the formula may calculated by considering parameters such as the number of users in the audience and the total of number of interactions performed by an audience.  Moreover, Develin discloses “[t]he affinity score may also be adjusted for the relative frequencies that the target audience and the benchmark are associated with other user characteristics” and “prevalence of 

The combination of Svendsen, Shoham, and Develin fails to disclose the claimed feature of “determining a level of friendship between the first user and the second user based on the frequency of electronic communication between the first user and the second user that is weighted based on the computed weight.”  
Lai is directed to the invention of a multi-tiered approach to e-mail prioritization.  Specifically, Lai discloses that “the people-centric contextual features 112 comprise the following aggregated information about the user's interaction with a particular sender.”  See Lai, [0074].  Additionally, Lai discloses that “the normalized frequency of incoming messages from the particular sender” and “the normalized frequency of outgoing messages to the particular sender.”  See Lai, [0075]-[0076].  That is, Lai discloses that the frequency of incoming and outgoing messages may be normalized for each of the users in view of the total number of messages.  Furthermore, wherein people-centric contextual features represent aggregate information based on normalized incoming/outgoing messages, said people-centric contextual features would read upon “a level of friendship” as claimed.  Wherein Lai allows for the normalization of frequencies for a particular sender, Lai would disclose a frequency that is weighted based on frequency of communication between a second user and other users.  Accordingly, It would have been obvious to one of ordinary skill in the art to improve the prior art combination of Svendsen, Shoham, and Develin with that of Lai for the predictable result of a system wherein the determining of a level of friendship via a threshold may be further improved by normalization (as disclosed by Develin) to determine a level of affinity which may be used as a weight.

Pattan is directed to the invention of serving relevant ads based on the recommendations of influential friends.  Specifically, Pattan discloses that “[t]he weight of a contact may be changed proportionally according to the volume and/or frequency with which the user shares ads, photos or content with the contact” and that “the weight of a contact may be changed in proportion to the percentage of sharing that is addressed to the contact out of the total quantity of sharing made by the user.”  See Pattan, column 23, line 66-column 24, line 15.  That is, Pattan discloses that a weight may be changed (i.e. assigning a lower) based upon whether a specific proportion to the amount of communication is reached (i.e. a frequency of communication in relation to an overall frequency of communication).  Accordingly, It would have been obvious to one of ordinary skill in the art to improve the prior art combination of Svendsen, Shoham, Develin, and Lai with that of Pattan for the predictable result of a system wherein the computing of a weight may utilize a weight determination based upon the frequency of communication (as disclosed by Pattan).
As per dependent claims 2 and 12, Svendsen, in combination with Shoham, Develin, Lai, and Pattan, discloses:
The method of claim 1, wherein monitoring the second user profile further comprises monitoring social media network content corresponding to the second user {See Svendsen, [0074], wherein this reads over "The proxy function 52 may additionally or alternatively filter recommendations based on various criteria.  For example, the proxy function 52 may filter recommendations such that, for example, the peer device 12' only receives recommendations for songs in the music collection 26' or only receives recommendations for songs in the music collection 26' or accessible to the peer device 12' from a remote content source such as the subscription music service 18 or similar e-commerce service with which the user of the peer device 12' is registered."  That is, under the broadest reasonable interpretation of “social media network content,” it is noted that the music collection (i.e. content) of a peer device (i.e. a user within a social network) is monitored by Svendsen.}.  

As per dependent claims 3 and 13, Svendsen, in combination with Shoham, Develin, Lai, and Pattan, discloses:
{See Svendsen, [0074], wherein this reads over "The proxy function 52 may additionally or alternatively filter recommendations based on various criteria.  For example, the proxy function 52 may filter recommendations such that, for example, the peer device 12' only receives recommendations for songs in the music collection 26' or only receives recommendations for songs in the music collection 26' or accessible to the peer device 12' from a remote content source such as the subscription music service 18 or similar e-commerce service with which the user of the peer device 12' is registered"}. 
 
As per dependent claims 5 and 15, Svendsen, in combination with Shoham, Develin, Lai, and Pattan, discloses:
The method of claim 1, further comprising determining a priority for downloading the media asset based on how recently the second user consumed the media asset or based on a cost of the media asset1 {See Svendsen, [0041], wherein this reads over “programmatically, or automatically, select a next song to be played by the music player 22 based on recommendations received from the other peer device 14, 16 identifying songs recently played by the other peer devices 14, 16 and user preferences associated with the user of the peer device 12”}. 

As per dependent claims 8 and 18, Svendsen, in combination with Shoham, Develin, Lai, and Pattan, discloses:
The method of claim 1, wherein the plurality of media assets recently consumed by the second user corresponds to media assets consumed by the second user within a predetermined amount of time {See Svendsen, [0041], wherein this reads over “programmatically, or automatically, select a next song to be played by the music player 22 based on recommendations received from the other peer device 14, 16 identifying songs recently played by the other peer devices 14, 16 and user preferences associated with the user of the peer device 12”}. 
 
As per dependent claims 9 and 19, Svendsen, in combination with Shoham, Develin, Lai, and Pattan, discloses:
The method of claim 1, further comprising:

determining whether the first user has consumed the media asset {See Svendsen, [0087], wherein this reads over “the play history of the user and the play history of the user of the peer device 12'”}; and

in response to determining that the first user has consumed the media asset, not downloading the media asset to the first device {See Svendsen, [0073], wherein this reads over “The no repeat factor is a dampening factor used to alter a song's score based on when the song was previously played at the peer device 12' in order to prevent the same song from being continually repeated”}. 

As per dependent claims 10 and 20, Svendsen, in combination with Shoham, Develin, Lai, and Pattan, discloses:
The method of claim 1, wherein determining media assets available for download to a first device further comprises comparing media assets against a criterion set by the first user in the first user profile {See Svendsen, [0108], wherein this reads over “the augmentation function 158 may recommend a number of songs from, for example, a favorite genre of the user of the peer device 16', where the favorite genre may be identified using the user profile”}. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen, in view of Shoham, Lai, and Pattan, and in further view of McSheffrey et al, USPBPUB No. 2009/0282020, filed on 21 July 2008, and published on 12 November 2009.
As per dependent claims 4 and 14, Svendsen, in combination with Shoham, Develin, Lai, Pattan, and McSheffrey, discloses:
The method of claim 1, further comprising determining a priority for downloading the media asset based on a number of users that have consumed the media asset {See McSheffrey, [0055], wherein this reads over “The instances that a user plays a given media art may be collected on the PC and the count can be used in providing a confidence level of likeability.  For example, the number of times a user plays a song, independent of whether the song is on an album, can be collected along the total number of times that the user plays songs on the PC.  The collected number of times a user plays a song relative to the total number of times that the user plays songs can be used as another data point to determine a confidence level.  In addition, the number of times a user plays a song, independent of whether the song is on an album, can be collected along the total number of times that the user plays songs of the same music genre on the PC”}. 
 
	Svendsen is directed to the invention of recommending media items via a peer-to-peer network.  The combination of Svendsen, Shoham, Lai, and Pattan fails to expressly disclose the claimed feature of “determining a priority for downloading the media asset based on a number of users that have consumed the media asset.”  McSheffrey is directed to the invention of auto-selecting media files.  Specifically, McSheffrey discloses that a confidence level of likeability may be based upon the number of time a song has been played (i.e., a number of times a media asset has been consumed).  Wherein Svendsen discloses a system for recommending media items based upon preferences, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Svendsen, Shoham, Lai, and Pattan with that of McSheffrey for the predictable result of a system wherein the number of times a media file has been played maybe used to determine which media files to prioritized for download.

Allowable Subject Matter
Claims 51 and 52 are allowed.

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
As per claims 1 and 11, Applicant asserts the argument that “the Office Action does not provide evidence as to how a person of ordinary skill in the art would reach the conclusion that Pattan, whether taken alone or in the combination of the five-way obviousness rejection, assigns a weight based on communications between a second user (e.g., what Pattan refers to as a contact) and a plurality of other users.”  See Amendment, page 11.  The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Svendsen is directed to providing real time media recommendations wherein recommendations are based upon peer recommendations.  Develin is directed to the invention wherein ““[t]he affinity score may also be adjusted for the relative frequencies that the target audience and the benchmark are associated with other user characteristics” and “prevalence of a page like for a target audience that very frequently interacts with objects on the social networking system is weighted with respect to this high frequency of interaction in general for that target audience.”  See Develin, [0005].  Pattan is directed to storing content recommendations such as ad recommendations made by a user's contacts and boosting, on the basis of contact affinity, the likelihood of serving the recommended content.  Pattan further discloses that .
Applicant further asserts that “it is clear that Pattan is more narrowly concerned with changing a weight of a second user (e.g., a contact of a user) with respect to the user based on “the total quantity of sharing made by the user.”  See Amendment, page 11.  The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Pattan is directed to the invention of serving relevant ads based on the recommendations of influential friends.  Specifically, Pattan discloses that “[t]he weight of a contact may be changed proportionally according to the volume and/or frequency with which the user shares ads, photos or content with the contact” and that “the weight of a contact may be changed in proportion to the percentage of sharing that is addressed to the contact out of the total quantity of sharing made by the user.”  See Pattan, column 23, line 66-column 24, line 15.  That is, Pattan discloses that a weight may be changed (i.e. assigning a lower or higher weight) based upon whether a specific proportion to the amount of communication is reached (i.e. a frequency of communication in relation to an overall frequency of communication).  Accordingly, It would have been obvious to one of ordinary skill in the art to improve the prior art combination of Svendsen, Shoham, Develin, and Lai with that of Pattan for the predictable result of a system wherein the computing of a weight may utilize a weight determination based upon the frequency of communication (as disclosed by Pattan).  While Pattan does disclose that the weight of a contact is adjusted in view of a number of interactions and/or actions, it would have been 
Accordingly, for the aforementioned reasons above, the claim rejections under 35 U.S.C. 103 are maintained.
	As per claims 51 and 52, the rejections under 35 U.S.C. 103 are withdrawn in view Applicant’s amendment to the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152

1/1/2022

/PK/

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the limitation of “based on a cost of the media asset” is optionally recited and lacks patentable weight for the purposes of the instant examination.